PER CURIAM.
Appellant appeals from a judgment and sentence pursuant to a jury verdict finding him guilty of knowingly having possession of an explosive, in violation of § 552.101 Fla.Stat., F.S.A.
Appellant first urges reversal on the ground that certain remarks made by the prosecuting attorney in his opening statement to the jury were so prejudicial as to call for a mistrial. We can not agree. Appellant’s motion for mistrial was denied by the trial judge and followed up by an instruction to the jury to disregard the statements made by the prosecuting attorney which related to hearsay. We do not consider the statements so prejudicial as to constitute reversible error. However, if they were improper we think that the court’s instruction to the jury to disregard the statements complained of removed any prejudicial effect they might have had on the defendant’s right to a fair trial.
Appellant’s other points have also been considered and found to be without merit. See Johnson v. State, Fla.1961, 130 So.2d 599; Williams v. State, Fla.1959, 110 So.2d 654; see also Burns v. State, 150 Fla. 869, 9 So.2d 106; Lewis v. State, Fla.App.1966, 181 So.2d 744.
Affirmed.